Exhibit 10.1 [f8k_vrholdings040814.htm] 

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made this 23rd day of March, 2014, by and between VR HOLDINGS,
INC., a Delaware corporation (“VR Holdings”), CHINA MPP VENTURES, LLC, a
Maryland limited liability company (“CMPP”), MICHAEL H. ZHU (“Zhu”), MATTHEW A.
LAPIDES (“Lapides”), and DEOHGE CORPORATION, a Maryland corporation (“Deohge”).

WHEREAS, Zhu is the majority owner of CMPP and has the authority to execute this
Agreement on behalf of CMPP; and

WHEREAS, VR Holdings, CMPP, and Zhu desire to enter into an agreement whereby VR
Holdings will acquire all of the ownership interests of Enelco Environmental
Technologies Co., Ltd. and EETC USA, LLC (collectively referred to as “EETC”)
both wholly owned subsiidaries of CMPP, in exchange for shares of the capital
stock of VR Holdings as set out in this Agreement; and

WHEREAS, Zhu is an instrumental individual in affecting the growth strategy of
VR Holdings to achieve its business objectives and has the deep knowledge of the
environmental technology industry; and

WHEREAS, Lapides has been instrumental in introducing VR Holdings, CMPP, and Zhu
to each other and arranging the terms of this Agreement; and

WHEREAS, Deohge is the controlling stockholder of VR Holdings;

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties agree as follows:

1.                   Exchange. In exchange for all of the ownership interests in
EETC, and in consideration for the execution of this Agreement, VR Holdings
shall issue to CMPP, promptly after the Closing of this Agreement (defined
below), 48,000,000 shares of the common stock of VR Holdings, par value
$0.000001 per share (the “VR Holdings Common Stock”) for the acquisition of
EETC. This new common stock issuance to CMPP is not eligible to receive any
proceeds or stockholder distributions as a result of a successful litigation
outcome of the current lawsuit styled VR Holdings, INC, MML INC and Morton M.
Lapides v. Cerberus Capital Management, LP, MADELINE, LLC, Gordon Brothers
Group, Warren Feder and Stephen A. Feinberg (the “Lawsuit”).

2.                   Delivery to VR Holdings. At the Closing of this Agreement,
CMPP shall deliver to VR Holdings all ownership interests in EETC.

3.                   Exchange of Shares by Deohge. In consideration for the
execution of this Agreement, VR Holdings shall issue to Deohge 25,000 shares of
the VR Holdings Class A Convertible Preferred Stock (the “the VR Holdings Class
A Convertible Preferred Stock” to be created after the execution of this
Agreement) promptly after the Closing of this Agreement, in exchange for the
cancellation of 250,000,000 shares of the VR Holdings Common Stock currently
held by Deohge.

4.                   Payments to Zhu. In exchange for the services rendered by
Zhu in connection with this Agreement and for Zhu’s further agreement to become
a director and officer of VR Holdings, VR Holdings shall issue to Zhu, promptly
after the Closing of this Agreement (i)20,006,744 shares of the VR Holdings
Common Stock, (ii) 15,066 shares of the VR Holdings Class A Convertible
Preferred Stock, and (iii) 3,617 shares of the VR Holdings Class B Convertible
Preferred Stock (the “the VR Holdings Class B Convertible Preferred Stock” to be
created after the execution of this Agreement) all of which is subject to the
conditions as set forth in Paragraph 7 of this Agreement. Notwithstanding
anything herein contained to the contrary, any shares of the VR Holdings Common
Stock, the VR Holdings Class A Convertible Preferred Stock, and the VR Holdings
Class B Convertible Preferred Stock to be issued to Zhu hereunder shall not be
entitled or eligible to receive any proceeds or stockholder distributions as a
result of a successful litigation outcome of the Lawsuit.

5.                 Payments to Lapides. In exchange for the services rendered by
Lapides in connection with this Agreement, VR Holdings shall issue to Lapides,
promptly after the Closing of this Agreement, (a) 10,008,343 shares of the VR
Holdings Common Stock, (b) 10,045 shares of the VR Holdings Class A Convertible
Preferred Stock, and 

____ ____ ____ ____ ____

Initials Initials Initials Initials Initials

 



1

 

 

(c) 369 shares of the VR Holdings Class B Convertible Preferred Stock, all of
which are subject to the conditions as set forth in Paragraph 7 hereof.

6.                   VR Holdings Common Stock and Preferred Stock. It is
understood by the parties that VR Holdings does not currently have a class of
preferred stock. Promptly after the Closing of this Agreement, VR Holdings shall
take steps to amend its Certificate of Incorporation in the State of Delaware to
increase to 5,000,000,000 its authorized shares of VR Holdings Common Stock and
to create a class of preferred stock sufficient to satisfy the terms of this
Agreement. In that regard, the VR Holdings Class A Convertible Preferred Stock
and the VR Holdings Class B Convertible Preferred Stock shall have the following
designations and privileges:

(a)                 Each share of the VR Holdings Class A Convertible Preferred
Stock shall be equivalent to 10,000 shares of the VR Holdings Common Stock. On
all matters submitted to a vote of the holders of the VR Holdings Common Stock,
including, without limitation, the election of directors, a holder of shares of
the VR Holdings Class A Convertible Preferred Stock shall be entitled to the
number of votes on such matters equal to the number of shares of the VR Holdings
Class A Convertible Preferred Stock held by such holder multiplied by 10,000. In
addition, the VR Holdings Class A Convertible Preferred Stock shall have such
conversion, liquidation and redemption rights as will be agreed upon by the
parties hereto and set out in a Certificate of Designation for the VR Holdings
Class A Convertible Preferred Stock.

(b)                 Each share of the VR Holdings Class B Convertible Preferred
Stock shall be equivalent to 1,000,000 shares of the VR Holdings Common Stock.
On all matters submitted to a vote of the holders of the VR Holdings Common
Stock, including, without limitation, the election of directors, a holder of
shares of the VR Holdings Class B Convertible Preferred Stock shall be entitled
to the number of votes on such matters equal to the number of shares of the VR
Holdings Class B Convertible Preferred Stock held by such holder multiplied by
1,000,000. As will be set out in detail in a Certificate of Designation, the VR
Holdings Class B Convertible Preferred Stock shall have such conversion,
liquidation and redemption rights as will be agreed upon by the parties hereto.
The shares of the VR Holdings Class B Convertible Preferred Stock shall be
convertible into shares of the VR Holdings Class A Convertible Preferred Stock;
provided, however, the holders of the VR Holdings Class B Convertible Preferred
Stock shall be limited in their ability to convert their shares of the VR
Holdings Class B Convertible Preferred Stock into shares of the VR Holdings
Class A Convertible Preferred Stock for a period of five years from the date of
the Closing of this Agreement and only after five years of continuous employment
with VR Holdings.

7.                   Issuance Milestones: The right to retain the shares of the
VR Holdings Class A Convertible Preferred Stock and the shares of the VR
Holdings Class B Convertible Preferred Stock to be received by Zhu and Lapides
hereunder is conditioned upon the achievement of the following milestones:

(a)                 The receipt by VR Holdings of an initial $50,000.00 for the
operational needs of VR Holdings within 30 days of the Closing.

(b)                 The receipt by VR Holdings of an additional $150,000.00 and
the completion of audited financial statements for EETC which satisfy the
auditing standards of the United States Securities and Exchange Commission (the
“Audited Financial Statements”) within 71 calendar days of the Closing.

(c)                 The receipt of at least $5,000,000.00 of additional capital
commitments to support the growth initiatives of VR Holdings and EETC, within
180 days of the Closing.

8.                   Closing. The closing of this Agreement (the “Closing”)
shall be on or before April 30, 2014, subject to acceleration or postponement
from time to time as the parties hereto may mutually agree. The Closing shall be
at 6030 Daybreak Circle, Suite A150/368, Clarksville, Maryland 21029 at 2:00
p.m. eastern time, unless another hour or place is mutually agreed upon by the
parties hereto.

9.                   Restricted Shares. All shares of the VR Holdings Common
Stock and the VR Holdings Class A Convertible Preferred Stock and the VR
Holdings Class B Convertible Preferred Stock to be received hereunder shall be
restricted in their resale as provided in the Securities Act of 1933, as amended
(the “Securities Act”), and shall contain a legend as required by the Securities
Act, which shall read as follows:

____ ____ ____ ____ ____

Initials Initials Initials Initials Initials

 



2

 

 



THE SHARES OF COMMON (PREFERRED) STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS
A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

10.                Directors and Officers of the VR Holdings.

(a)                 Following the Closing, the Board of Directors of VR Holdings
shall consist of Michael H. Zhu, and Matthew A. Lapides, until the next annual
meeting or until such time as their successors have been elected and qualified.
Promptly after the Closing, VR Holdings shall cause the necessary resolutions to
be adopted to implement the requirements of this subparagraph. As soon as
convenient, CMPP shall appoint one new board member to the board of directors of
VR Holdings.

(b)                 Following the Closing, the officers of VR Holdings shall be
Matthew A. Lapides, President and Chief Executive Officer, and Michael H. Zhu,
Chief Operations Officer, Vice President, and Secretary, until the next annual
meeting or until such time as their successors have been elected and qualified.
Promptly after the Closing, VR Holdings shall cause the necessary resolutions to
be adopted to implement the requirements of this subparagraph.

11.                Covenant Not to Compete. It is recognized by the parties that
the directors and officers of VR Holdings may provide similar products and
services that are and will continue to be international in scope and that
geographical limitations on the below described covenant not to compete and the
non solicitation covenant are therefore not appropriate. Consequently, for a
period of two years from the Closing, on a world wide basis, the directors and
officers of VR Holdings shall not:

(a)                 Canvas, solicit, or accept any business for any other
person, partnership, firm, corporation or other legal entity from any present or
past customer of CMPP or VR Holdings, in connection with any business the same
as that of CMPP or VR Holdings on the date of this Agreement.

(b)                 Give any other person, partnership, firm, corporation or
other legal entity the right to canvas, solicit or accept any business for any
other business, from any present or past customer of CMPP or VR Holdings, in
connection with any business the same as CMPP or VR Holdings on the date of this
Agreement.

(c)                 Directly or indirectly request or advise any past, present
or future customer of CMPP or VR Holdings to withdraw, curtail or cancel its
business for any other business, from any present or past customer of CMPP or VR
Holdings, in connection with any business the same as CMPP or VR Holdings on the
date of this Agreement.

(d)                 Directly or indirectly disclose to any other person,
partnership, firm, corporation or other legal entity the names of past, present
or future customers of CMPP or VR Holdings, in connection with any business the
same as CMPP or VR Holdings on the date of this Agreement.

(e)                 Directly or indirectly induce, or attempt to influence any
employee of CMPP or VR Holdings to terminate his employment.

(f)                  Without the written consent of CMPP or VR Holdings,
directly or indirectly employ or attempt to employ any person, who, on the date
of this Agreement or at any time during the two years before the date of this
Agreement, is or was an employee CMPP or VR Holdings, whether full or part-time.

(g)                 Directly or indirectly own, manage, operate, join or
participate in, or be connected as an officer, director, stockholder, employee,
partner or otherwise with any business under any name similar to CMPP or VR
Holdings, or the name of CMPP or VR Holdings or any of its affiliated
corporations, except as may otherwise be specifically authorized by CMPP or VR
Holdings.

____ ____ ____ ____ ____

Initials Initials Initials Initials Initials

 



3

 

 



(h)                 Directly or indirectly compete with, or become interested in
any competitor of CMPP or VR Holdings in any business the same as CMPP or VR
Holdings on the date of this Agreement.

At the Closing, each director and officer of VR Holdings shall execute the VR
Holdings Non-Competition Agreement described in Attachment A hereto. Thereafter,
any person who may become a director or officer of VR Holdings shall execute the
VR Holdings Non-Competition Agreement described in Attachment A hereto.

12.                Remedies for Breach. If CMPP, Zhu or Lapides commits a
breach, or threatens to commit a breach, of any of the provisions of this
Agreement, CMPP or VR Holdings shall have the following rights and remedies, in
addition to any others, each of which shall be independent of the other and
severally enforceable:

(a)                 The right to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to CMPP or VR Holdings and that money damages will not
provide an adequate remedy to CMPP or VR Holdings; and

(b)                 The right and remedy to require CMPP, Zhu and Lapides to
account for and pay over to CMPP or VR Holdings all compensation, profits,
monies, accruals, increments, or other benefits (the “Benefits”) derived or
received by Zhu and Lapides as a result of any transactions constituting a
breach of any of the provisions of this Agreement, Zhu and Lapides agreeing to
account for and pay over the Benefits as provided above.

13.                Representation by Zhu. Zhu represents and warrants that he
has the authority to execute this Agreement on behalf of CMPP and that CMPP will
be bound by all of the terms hereof.

14.                Rescission. Notwithstanding anything herein contained to the
contrary, in the event that neither VR Holdings, CMPP, Lapides nor Zhu can
provide or arrange (a) the initial $50,000.00 funding described in Paragraph
7(a) hereof for the operational needs of VR Holdings within 30 days after the
Closing, (b) the additional $150,000.00 of capital and the Audited Financial
Statements described in Paragraph 7(b) hereof within 71 calendar days of the
Closing, VR Holdings, and (c) the additional $5,000,000.00 of capital funding
described in Paragraph 7(c) hereof within 180 days of the Closing, VR Holdings,
Deohge and Lapides shall have a right to rescind this Agreement, in which event
all shares of the VR Holdings Common Stock, the VR Holdings Class A Convertible
Preferred Stock, and the VR Holdings Class B Convertible Preferred Stock
delivered to Zhu hereunder shall be cancelled and immediately returned to VR
Holdings and the entire ownership interests in EETC shall be immediately
returned by VR Holdings to CMPP. In the event of any such rescission (the
“Rescission”), CMPP, Zhu and Lapides hereby agree that the transfer agent for VR
Holdings shall cancel any such shares the VR Holdings Common Stock, the VR
Holdings Class A Convertible Preferred Stock, and the VR Holdings Class B
Convertible Preferred Stock delivered to Zhu hereunder, without any further
permission or agreement by Zhu.

15.                Resignation of Zhu as a Director and Officer of VR Holdings.
In the event of the Rescission, Zhu shall be deemed to have resigned as a
director and officer of VR Holdings.

16.                Release of VR Holdings, Deohge, and Lapides. In the event of
the Rescission, Zhu individually and for each of his assigns, predecessors,
successors, joint venturers, personal representatives, stockholders, officers,
directors, employees, underwriters, attorneys, and trustees, and any other
person at interest therewith, without any further action, shall be deemed to
have released and forever discharged VR Holdings, Deohge, and Lapides
(hereinafter sometimes referred to as the “VR Holdings Parties”), individually
and each of their assigns, predecessors, successors, joint venturers, personal
representatives, stockholders, officers, directors, employees, underwriters,
attorneys, and trustees, and any other person at interest therewith, from and
against any and all claims, demands, debts, interest, expenses, dues, liens,
liabilities, causes of action including court costs or attorneys’ fees, or any
other form of compensation, they may now own or hereafter acquire against the VR
Holdings Parties, whether statutory, in contract, in tort, either at law or in
equity, including quantum meruit, as well as any other kind or character of
action on account of, growing out of, relating to or concerning, whether
directly or indirectly, the exchange described in this Agreement, and the any
other instrument, agreement or transaction, whether written or oral, in
connection with the exchange described in this Agreement, or any other
transaction or occurrence of any nature whatsoever occurring before the
execution of this Agreement.

17.                Acknowledgment by Zhu. In the event of the Rescission, Zhu
acknowledges and agrees that the release and discharge set forth above will be a
general release. Zhu further agree that in the event of the Rescission,

____ ____ ____ ____ ____

Initials Initials Initials Initials Initials

 



4

 

 

he has executed this Agreement as a complete compromise of matters involving
disputed issues of law and fact. Zhu further acknowledges that the general
release set forth hereinabove will have been given voluntarily, based solely
upon the judgment of Zhu formed after consultation with his attorney, and will
not based upon any representations or statements of any kind or nature
whatsoever made by or on behalf of the VR Holdings Parties as to the liability,
if any, of the VR Holdings Parties, or the value of the exchange described in
this Agreement, or any other matter relating thereto. Additionally, Zhu
expressly states and acknowledges that no promise, agreement, or representation,
other than those expressed herein, have been made by the VR Holdings Parties to
Zhu or his attorney in order to induce the execution of this Agreement.

18.                Release of Zhu. In the event of the Rescission, the VR
Holdings Parties, individually and for each of their assigns, predecessors,
successors, joint venturers, personal representatives, stockholders, officers,
directors, employees, underwriters, attorneys, and trustees, and any other
person at interest therewith, without any further action, shall be deemed to
have released and forever discharged Zhu individually and each of his assigns,
predecessors, successors, joint venturers, personal representatives,
stockholders, officers, directors, employees, underwriters, attorneys, and
trustees, and any other person at interest therewith, from and against any and
all claims, demands, debts, interest, expenses, dues, liens, liabilities, causes
of action including court costs or attorneys’ fees, or any other form of
compensation, they may now own or hereafter acquire against Zhu, whether
statutory, in contract, in tort, either at law or in equity, including quantum
meruit, as well as any other kind or character of action on account of, growing
out of, relating to or concerning, whether directly or indirectly, the exchange
described in this Agreement, any other instrument, agreement or transaction,
whether written or oral, in connection with the exchange described in this
Agreement, or any other transaction or occurrence of any nature whatsoever
occurring before the execution of this Agreement.

19.                Acknowledgment by the VR Holdings Parties. In the event of
the Rescission, the VR Holdings Parties acknowledge and agree that the release
and discharge set forth above will be a general release. The VR Holdings Parties
further agree that they have executed this Agreement as a complete compromise of
matters involving disputed issues of law and fact. The VR Holdings Parties
further acknowledge that the general release set forth hereinabove will have
been given voluntarily, based solely upon the judgment of the VR Holdings
Parties formed after consultation with their attorney, and will not based upon
any representations or statements of any kind or nature whatsoever made by or on
behalf of Zhu as to the liability, if any, of Zhu, or the value of the exchange
described in this Agreement, or any other matter relating thereto. Additionally,
the VR Holdings Parties expressly state and acknowledge that no promise,
agreement, or representation, other than those expressed herein, have been made
by Zhu to the VR Holdings Parties or their attorney in order to induce the
execution of this Agreement.

20.                Covenant Not to Sue by Zhu. In the event of the Rescission,
in consideration of this Agreement and the other consideration recited herein,
Zhu, individually and for each of his assigns, predecessors, successors, joint
venturers, personal representatives, stockholders, officers, directors,
employees, underwriters, attorneys, and trustees, and any other person at
interest therewith, hereby agree not to sue, make any claims against, nor
institute any action or proceeding, nor seek recovery directly or indirectly
against any of the VR Holdings Parties to recover damages of any kind or
character, either to person or property, resulting from the exchange described
in this Agreement, or any other matter relating thereto.

21.                Covenant Not to Sue by the VR Holdings Parties. In the event
of the Rescission, in consideration of this Agreement and the other
consideration recited herein, the VR Holdings Parties, individually and for each
of their assigns, predecessors, successors, joint venturers, personal
representatives, stockholders, officers, directors, employees, underwriters,
attorneys, and trustees, and any other person at interest therewith, hereby
agree not to sue, make any claims against, nor institute any action or
proceeding, nor seek recovery directly or indirectly against Zhu to recover
damages of any kind or character, either to person or property, resulting from
the exchange described in this Agreement, or any other matter relating thereto.

22.                Modification to this Agreement. The parties recognize that it
may be necessary to modify the terms of this Agreement, in which event all of
the parties agree to make any changes which may be necessary to carry out the
intent of this Agreement.

23.                Cooperation. The parties hereto will each cooperate with the
other, at the other’s request and expense, in furnishing information, testimony,
and other assistance in connection with any actions, proceedings, arrangements,
disputes with other persons or governmental inquiries or investigations
involving the parties hereto or the transactions contemplated hereby.

____ ____ ____ ____ ____

Initials Initials Initials Initials Initials

 



5

 

 



24.                Further Conveyances and Assurances. After the Closing, the
parties each, will, without further cost or expense to, or consideration of any
nature from the other, execute and deliver, or cause to be executed and
delivered, to the other, such additional documentation and instruments of
transfer and conveyance, and will take such other and further actions, as the
other may reasonably request as more completely to consummate the transactions
contemplated hereby.

25.                Documents. All documents reflecting any actions taken,
received or delivered by the parties hereto shall be reasonably satisfactory in
form and substance to each of the parties hereto and their counsel.

26.                No Assignment. This Agreement shall not be assignable by any
party without the prior written consent of the other parties, which consent
shall be subject to such party’s sole, absolute and unfettered discretion.

27.                Brokerage. The parties hereto agree to indemnify and hold
harmless each other against, and in respect of, any claim for brokerage or other
commissions relative to this Agreement, or the transactions contemplated hereby,
based in any way on agreements, arrangements, understandings or contracts made
by either party with a third party or parties whatsoever.

28.                Mediation and Arbitration. All disputes arising or related to
this Agreement must exclusively be resolved first by mediation with a mediator
selected by the parties, with such mediation to be held in Baltimore, Maryland.
If such mediation fails, then any such dispute shall be resolved by binding
arbitration under the Commercial Arbitration Rules of the American Arbitration
Association in effect at the time the arbitration proceeding commences, except
that (a) Maryland law and the Federal Arbitration Act must govern construction
and effect, (b) the locale of any arbitration must be in Baltimore, Maryland,
and (c) the arbitrator must with the award provide written findings of fact and
conclusions of law. Any party may seek from a court of competent jurisdiction
any provisional remedy that may be necessary to protect its rights or assets
pending the selection of the arbitrator or the arbitrator’s determination of the
merits of the controversy. The exercise of such arbitration rights by any party
will not preclude the exercise of any self-help remedies (including without
limitation, setoff rights) or the exercise of any non-judicial foreclosure
rights. An arbitration award may be entered in any court having jurisdiction.

29.                Attorneys’ Fees. In the event that it should become necessary
for any party entitled hereunder to bring suit against any other party to this
Agreement for a breach of this Agreement, the parties hereby covenant and agree
that the party who is found to be in breach of this Agreement shall also be
liable for all reasonable attorneys’ fees and costs of court incurred by the
other parties. Provided, however, in the event that there has been no breach of
this Agreement, whether or not the transactions contemplated hereby are
consummated, each party shall bear its own costs and expenses (including any
fees or disbursements of its counsel, accountants, brokers, investment bankers,
and finder’s fees).

30.                Benefit. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.

31.                Notices. All notices, requests, demands, and other
communications hereunder shall be in writing and delivered personally or sent by
registered or certified United States mail, return receipt requested with
postage prepaid, or by telecopy or e-mail, if to VR Holdings, Lapides, and
Deohge, addressed to Mr. Matthew A. Lapides at 1615 Chester Road, Chester,
Maryland 21619, telephone (443) 519-0129, telecopier (239) 384-9437, and e-mail
______________.com; and if to CMPP or Zhu , addressed to Mr. Michael H. Zhu at
6030 Daybreak Circle, Suite A150/368, Clarksville, Maryland 21029, telephone
(410) 698-1088, ext. 1, telecopier (410) 698-1087, and mobile (240) 565-8098.
Any party hereto may change its address upon 10 days’ written notice to any
other party hereto.

32.                Construction. Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

33.                Waiver. No course of dealing on the part of any party hereto
or its agents, or any failure or delay by any such party with respect to
exercising any right, power or privilege of such party under this Agreement or
any instrument referred to herein shall operate as a waiver thereof, and any
single or partial exercise of any such right, power or privilege shall not
preclude any later exercise thereof or any exercise of any other right, power or
privilege hereunder or thereunder.

____ ____ ____ ____ ____

Initials Initials Initials Initials Initials

 



6

 

 



34.                Cumulative Rights. The rights and remedies of any party under
this Agreement and the instruments executed or to be executed in connection
herewith, or any of them, shall be cumulative and the exercise or partial
exercise of any such right or remedy shall not preclude the exercise of any
other right or remedy.

35.                Invalidity. In the event any one or more of the provisions
contained in this Agreement or in any instrument referred to herein or executed
in connection herewith shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the other provisions of this Agreement or any such other
instrument.

36.                Headings. The headings used in this Agreement are for
convenience and reference only and in no way define, limit, amplify or describe
the scope or intent of this Agreement, and do not affect or constitute a part of
this Agreement.

37.                Excusable Delay. The parties shall not be obligated to
perform and shall not be deemed to be in default hereunder, if the performance
of a non-monetary obligation required hereunder is prevented by the occurrence
of any of the following, other than as the result of the financial inability of
the party obligated to perform: acts of God, strikes, lock-outs, other
industrial disturbances, acts of a public enemy, war or war-like action (whether
actual, impending or expected and whether de jure or de facto), acts of
terrorists, arrest or other restraint of government (civil or military),
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, hurricanes, storms, floods, washouts, sink holes, civil disturbances,
explosions, breakage or accident to equipment or machinery, confiscation or
seizure by any government or public authority, nuclear reaction or radiation,
radioactive contamination or other causes, whether of the kind herein enumerated
or otherwise, that are not reasonably within the control of the party claiming
the right to delay performance on account of such occurrence.

38.                No Third-Party Beneficiary. Any agreement to pay an amount
and any assumption of liability contained in this Agreement, express or implied,
shall be only for the benefit of the undersigned parties and their respective
successors and assigns (as herein expressly permitted), and such agreements and
assumptions shall not inure to the benefit of the obligees or any other party,
whomsoever, it being the intention of the parties hereto that no one shall be or
be deemed to be a third-party beneficiary of this Agreement.

39.                Time of the Essence. Time is of the essence of this
Agreement.

40.                Incorporation by Reference. The Attachments to this Agreement
referred to or included herein constitute integral parts to this Agreement and
are incorporated into this Agreement by this reference.

41.                Press Releases and Public Announcements. No party shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement prior to the Closing without the prior written approval of the
other parties; provided, however, that any party may make any public disclosure
it believes in good faith is required by applicable law or any listing or
trading agreement concerning its publicly-traded securities (in which case the
disclosing party will use its efforts to advise the other parties prior to
making the disclosure).

42.                Multiple Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A facsimile
transmission or PDF copy of this signed Agreement shall be legal and binding on
all parties hereto.

43.                Controlling Agreement. In the event of any conflict between
the terms of this Agreement or any other agreements or exhibits referred to
herein, the terms of this Agreement shall control.

44.                Law Governing; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Maryland, without
regard to any conflicts of laws provisions thereof. Each party hereby
irrevocably submits to the personal jurisdiction of the United States District
Court for the District of Maryland, as well as of the Courts of the State of
Maryland in Baltimore County, Maryland over any suit, action or proceeding
arising out of or relating to this Agreement. Each party hereby irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such mediation, arbitration,
suit, action or proceeding brought in any such county and any claim that any
such mediation, arbitration, suit, action or proceeding brought in such county
has been brought in an inconvenient forum.

____ ____ ____ ____ ____

Initials Initials Initials Initials Initials

 



7

 

 



45.                Entire Agreement. This instrument and the attachments hereto
contain the entire understanding of the parties and may not be changed orally,
but only by an instrument in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

VR HOLDINGS, INC.

 

 

By /s/ Matthew A. Lapides

Matthew A. Lapides, President and Chief Executive Officer

 

 

CHINA MPP VENTURES, LLC

 

 

By /s/ Michael H. Zhu

Michael H. Zhu, Managing Director

 

 

/s/ Michael H. Zhu

MICHAEL H. ZHU

 

 

/s/ Matthew A. Lapides

MATTHEW A. LAPIDES

 

 

DEOHGE CORPORATION

 

 

By /s/ Pamela W. Lapides

Pamela W. Lapides, Chief Executive Officer

 

Attachment:

Attachment A - VR Holdings Non-Competition Agreement

 

 

 

 

 

 

 

 

8

 

Attachment A

VR Holdings Non-Competition Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 

VR HOLDINGS, INC.

NON-COMPETITION AGREEMENT

THIS AGREEMENT is made this ___ day of _______, 201___, by and between
___________________, a resident of ______ County, _______ (“XXXX”) and VR
HOLDINGS, INC., a Delaware corporation having its principal office and place of
business in _____ County, Maryland (the “Company”).

1.                   Covenant Not to Compete. It is recognized by the parties
that the directors and officers of the Company may provide similar products and
services that are and will continue to be international in scope and that
geographical limitations on the below described covenant not to compete and the
non solicitation covenant are therefore not appropriate. Consequently, for a
period of two years from the date of this Agreement, on a world wide basis, the
directors and officers of the Company shall not:

(a)                 Canvas, solicit, or accept any business for any other
person, partnership, firm, corporation or other legal entity from any present or
past customer of Company or any of its subsidiaries, including, but not limited
to Enelco Environmental Technologies Co., Ltd., EETC USA, LLC, both formerly
wholly owned subsidiaries of CHINA MPP VENTURES, LLC, a Maryland limited
liability company, in connection with any business the same as that of the
Company on the date of this Agreement.

(b)                 Give any other person, partnership, firm, corporation or
other legal entity the right to canvas, solicit or accept any business for any
other business, from any present or past customer of Company, in connection with
any business the same as the Company on the date of this Agreement.

(c)                 Directly or indirectly request or advise any past, present
or future customer of the Company to withdraw, curtail or cancel its business
for any other business, from any present or past customer of the Company, in
connection with any business the same as the Company on the date of this
Agreement.

(d)                 Directly or indirectly disclose to any other person,
partnership, firm, corporation or other legal entity the names of past, present
or future customers of the Company, in connection with any business the same as
the Company on the date of this Agreement.

(e)                 Directly or indirectly induce, or attempt to influence any
employee of the Company to terminate his employment.

(f)                  Without the written consent of the Company, directly or
indirectly employ or attempt to employ any person, who, on the date of this
Agreement or at any time during the two years before the date of this Agreement,
is or was an employee the Company, whether full or part-time.

(g)                 Directly or indirectly own, manage, operate, join or
participate in, or be connected as an officer, director, stockholder, employee,
partner or otherwise with any business under any name similar to the Company, or
the name of the Company or any of its affiliated corporations, except as may
otherwise be specifically authorized by the Company.

(h)                 Directly or indirectly compete with, or become interested in
any competitor of the Company in any business the same as the Company on the
date of this Agreement.

(i)                   This covenant on the part of XXXX shall be construed as an
agreement independent of any other provision of this Agreement and the existence
of any claim or cause of action by XXXX against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of this covenant.

2.                   Remedies for Breach. If XXXX commits a breach, or threatens
to commit a breach, of any of the provisions of this Agreement, the Company
shall have the following rights and remedies, in addition to any others, each of
which shall be independent of the other and severally enforceable:

1

 



(a)                 The right to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and

(b)                 The right and remedy to require XXXX to account for and pay
over to the Company all compensation, profits, monies, accruals, increments, or
other benefits (the “Benefits”) derived or received by XXXX as a result of any
transactions constituting a breach of any of the provisions of this Agreement,
XXXX agreeing to account for and pay over the Benefits as provided above.

3.                   Confidentiality. All information relating to the business
and affairs of the Company shall be treated as Confidential Information by XXXX
both during and after the term hereof. Except with the prior approval of the
Company, XXXX shall not disclose any of the Confidential Information at any time
to any person except authorized personnel of the Company and its affiliated
corporations. All data, records and written material prepared or compiled by
XXXX or furnished to XXXX during the term hereof shall be the sole and exclusive
property of the Company, and none of such data, records or written materials, or
copies thereof, shall be retained by XXXX after the term of this Agreement.

As used herein, the term “Confidential Information” includes, without
limitation, information and knowledge pertaining to products, inventions,
innovations, designs, ideas, plans, trade secrets, proprietary information,
manufacturing, packaging, advertising, distribution and sales methods and
systems, sales and profit figures, customer and client lists, and relationships
between the Company and its affiliated corporations and dealers, distributors,
customers, clients, suppliers and others who have had or will have had business
dealings with the Company and its affiliated corporations.

4.                   Mediation and Arbitration. All disputes arising or related
to this Agreement must exclusively be resolved first by mediation with a
mediator selected by the parties, with such mediation to be held in Baltimore,
Maryland. If such mediation fails, then any such dispute shall be resolved by
binding arbitration under the Commercial Arbitration Rules of the American
Arbitration Association in effect at the time the arbitration proceeding
commences, except that (a) Maryland law and the Federal Arbitration Act must
govern construction and effect, (b) the locale of any arbitration must be in
Baltimore, Maryland, and (c) the arbitrator must with the award provide written
findings of fact and conclusions of law. Any party may seek from a court of
competent jurisdiction any provisional remedy that may be necessary to protect
its rights or assets pending the selection of the arbitrator or the arbitrator’s
determination of the merits of the controversy. The exercise of such arbitration
rights by any party will not preclude the exercise of any self-help remedies
(including without limitation, setoff rights) or the exercise of any
non-judicial foreclosure rights. An arbitration award may be entered in any
court having jurisdiction.

5.                   Attorneys’ Fees. In the event that it should become
necessary for any party entitled hereunder to bring suit against any other party
to this Agreement for a breach of this Agreement, the parties hereby covenant
and agree that the party who is found to be in breach of this Agreement shall
also be liable for all reasonable attorneys’ fees and costs of court incurred by
the other parties. Provided, however, in the event that there has been no breach
of this Agreement, whether or not the transactions contemplated hereby are
consummated, each party shall bear its own costs and expenses (including any
fees or disbursements of its counsel, accountants, brokers, investment bankers,
and finder’s fees).

6.                   Benefit. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto, and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.

7.                   Notices. All notices, requests, demands, and other
communications hereunder shall be in writing and delivered personally or sent by
registered or certified United States mail, return receipt requested with
postage prepaid, or by telecopy or e-mail, if to the Company, addressed to Mr.
Matthew A. Lapides at 1615 Chester Road, Chester, Maryland 21619, telephone
(443) 519-0129, telecopier (239) 384-9437, and e-mail
mlapides@accordiawealth.com; and if to XXXX, addressed to Mr. ________ at
______________. Any party hereto may change its address upon 10 days’ written
notice to any other party hereto.

2

 



8.                   Construction. Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

9.                   Waiver. No course of dealing on the part of any party
hereto or its agents, or any failure or delay by any such party with respect to
exercising any right, power or privilege of such party under this Agreement or
any instrument referred to herein shall operate as a waiver thereof, and any
single or partial exercise of any such right, power or privilege shall not
preclude any later exercise thereof or any exercise of any other right, power or
privilege hereunder or thereunder.

10.                Cumulative Rights. The rights and remedies of any party under
this Agreement and the instruments executed or to be executed in connection
herewith, or any of them, shall be cumulative and the exercise or partial
exercise of any such right or remedy shall not preclude the exercise of any
other right or remedy.

11.                Invalidity. In the event any one or more of the provisions
contained in this Agreement or in any instrument referred to herein or executed
in connection herewith shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the other provisions of this Agreement or any such other
instrument.

12.                Headings. The headings used in this Agreement are for
convenience and reference only and in no way define, limit, amplify or describe
the scope or intent of this Agreement, and do not affect or constitute a part of
this Agreement.

13.                Excusable Delay. The parties shall not be obligated to
perform and shall not be deemed to be in default hereunder, if the performance
of a non-monetary obligation required hereunder is prevented by the occurrence
of any of the following, other than as the result of the financial inability of
the party obligated to perform: acts of God, strikes, lock-outs, other
industrial disturbances, acts of a public enemy, war or war-like action (whether
actual, impending or expected and whether de jure or de facto), acts of
terrorists, arrest or other restraint of government (civil or military),
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, hurricanes, storms, floods, washouts, sink holes, civil disturbances,
explosions, breakage or accident to equipment or machinery, confiscation or
seizure by any government or public authority, nuclear reaction or radiation,
radioactive contamination or other causes, whether of the kind herein enumerated
or otherwise, that are not reasonably within the control of the party claiming
the right to delay performance on account of such occurrence.

14.                No Third-Party Beneficiary. Any agreement to pay an amount
and any assumption of liability contained in this Agreement, express or implied,
shall be only for the benefit of the undersigned parties and their respective
successors and assigns (as herein expressly permitted), and such agreements and
assumptions shall not inure to the benefit of the obligees or any other party,
whomsoever, it being the intention of the parties hereto that no one shall be or
be deemed to be a third-party beneficiary of this Agreement.

15.                Time of the Essence. Time is of the essence of this
Agreement.

16.                Multiple Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A facsimile
transmission or PDF copy of this signed Agreement shall be legal and binding on
all parties hereto.

17.                Law Governing; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Maryland, without
regard to any conflicts of laws provisions thereof. Each party hereby
irrevocably submits to the personal jurisdiction of the United States District
Court for the District of Maryland, as well as of the Courts of the State of
Maryland in Baltimore County, Maryland over any suit, action or proceeding
arising out of or relating to this Agreement. Each party hereby irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such mediation, arbitration,
suit, action or proceeding brought in any such county and any claim that any
such mediation, arbitration, suit, action or proceeding brought in such county
has been brought in an inconvenient forum.

3

 



18.                Entire Agreement. This instrument and the attachments hereto
contain the entire understanding of the parties and may not be changed orally,
but only by an instrument in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

VR HOLDINGS, INC.

 

 

 

By_______________________________________

Matthew A. Lapides, Chief Executive Officer

 

 

 

_________________________________________

XXXX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4

 

 

